Stafford, J.
Broadfoot and Fraser had been partners in the granite business for a number of years. Then a receiver was appointed who wound up the affairs of the concern, discharged its liabilities and brought into’ court a fund of undivided profits, which Broadfoot claimed should be divided equally, but which Fraser claimed should be divided in the proportions of 12-19 to him and 7-19 to Broadfoot, on the ground that he had contributed to the capital $1,200 as against Broadfoot’s $700. They contributed $700 each, to begin with, but afterwards Fraser put in $500 more, and still later each drew out what he had put in, Broadfoot $700 and Fraser $1,200. If the $500 was not a loan, as Broadfoot understood *314it, but a contribution to the capital as Fraser claimed and as we treat it for the purposes of this appeal, it does not follow, as Fraser argues, that the profits are to be divided upon the basis of the respective money contributions, for each partner also contributed his individual credit and services, and in the absence of an)r different agreement between partners the presumption is that the profits are to be divided equally and not in proportion to their respective contributions to the capital. Findley on Partnership, star pages 348, 349; Paul v. Cullum, 132 U. S. 539; Peacock v. Peacock, 16 Vesey, 49; same case, 19 Eng. Rul. Cas. 549, with notes collecting the authorities both English and American. In the present case nothing is found to rebut the presumption.

Decree affirmed and cause remanded.